COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00122-CV

In re Herman Slaughter, Jr.                §   Original Proceeding

                                           §   From Criminal District Court No. 4

                                           §   of Tarrant County (1189897)

                                           §   May 14, 2013

                                           §   Opinion by Chief Justice Livingston

                                    JUDGMENT

      This court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be granted in part and denied in part.           We

conditionally grant relator’s petition for a writ of mandamus to the extent that we

order respondent to rule on relator’s “Amended Objections to Reporter’s Record

Fees.” We deny all other relief requested by relator. A writ of mandamus will

issue only in the event that respondent fails to comply with our instructions within

thirty days of the date of this opinion.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By _________________________________
                                          Chief Justice Terrie Livingston